Case 19-13402-BFK   Doc 11-1 Filed 11/08/19 Entered 11/08/19 08:48:10   Desc
                           Exhibit(s) Page 1 of 5
Case 19-13402-BFK   Doc 11-1 Filed 11/08/19 Entered 11/08/19 08:48:10   Desc
                           Exhibit(s) Page 2 of 5
Case 19-13402-BFK   Doc 11-1 Filed 11/08/19 Entered 11/08/19 08:48:10   Desc
                           Exhibit(s) Page 3 of 5
Case 19-13402-BFK   Doc 11-1 Filed 11/08/19 Entered 11/08/19 08:48:10   Desc
                           Exhibit(s) Page 4 of 5
Case 19-13402-BFK   Doc 11-1 Filed 11/08/19 Entered 11/08/19 08:48:10   Desc
                           Exhibit(s) Page 5 of 5
